           Case 1:21-cv-00493-LM Document 9 Filed 09/15/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Marcus et al

      v.                                          Case No. 21-cv-493-LM

Absolut Affordable Housing, LLC et al

                                     ORDER


      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated July 29, 2021.         “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”          School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).


                                           ____________________________
                                           Landya B. McCafferty
                                           Chief Judge

Date: September 15, 2021


cc:   All Other Occupants aka Xzavier R. Fleming, pro se
      Carl W. Potvin, Esq.
